Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150146                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 150146
                                                                    COA: 314705
                                                                    Wayne CC: 12-010198-FH
  PAUL CHARLES SEEWALD,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 5, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2014
           p1119
                                                                               Clerk